Exhibit 10.38

 



ROXEN ADVISORS LLC

 

61 Roxen Road   Rockville Centre, NY 11570 Telephone: 516-678-5654    

 

 

 

November 26, 2014

Paul Burgess

Chief Executive Officer, President Lattice Incorporated

7150 North Park Drive Suite 500

Pennsauken, NJ 08109

 

Dear Paul,

 

We continue to be enthusiastic about the prospects for Lattice Incorporated (the
"Company") and working with you in developing and executing strategic options
that may be available to the Company.

 

1.          Services.

 

(a)In connection with the engagement by the Company of Roxen Advisors LLC
("Consultant'') as an independent contractor under this letter agreement as of
the date hereof (the "Agreement"), Consultant agrees to provide advisory
services to the Company's C Suite including the following activities: (i)
assisting in developing a business plan to assess domestic and global market
opportunities for its existing lines of business as well as for new products,
services, and adjacent markets, (ii) assisting the Company in developing an
execution strategy for the implementation of the business plan; (iii) assisting
the Company in pursuing merger, acquisition and joint venture opportunities;
(iv) advising the Company with regard to relationships with significant vendors
and restructuring relationships with creditors; (v) assisting the Company in
evaluating its interim and longer term capital requirements necessary for
operational expansion; (vi) assisting the Company in various operational matters
which arise in course of conducting the Company's business; and (vi) assisting
the Company in other corporate development matters that senior management deems
necessary. It is anticipated that Consultant will provide approximately 400
hours of services during the term of this Agreement. The services that
Consultant has already provided to the Company in connection with the
development of its domestic and global business plan will be taken into account
in determining services rendered under this Agreement. Further, Consultant
represents and warrants that the services provided hereunder will be provided in
a good and workman like manner.

(b)On a regularly scheduled basis Consultant and the chief executive officer of
the Company (the "CEO") shall confer to determine specific advisory services to
be performed by Consultant and the timing for the performance of such services.
On no less than a quarterly basis, Consultant and the CEO shall confer to review
the status the advisory relationship and quality of services performed.

 

 

1

 

 

 

2.          Compensation.

 

Concurrently with the execution of this Agreement and at the direction of
Consultant, the Company hereby grants to Robert Wurwarg, the sole member of the
Consultant, in full compensation for the services of Consultant on e m i 11i on
( 1,000, 0 0 0 ) shares of common stock that shall be subject to the
transferability restrictions of Rule 144 promulgated by the U.S. Securities and
Exchange Commission pursuant to the Securities Act of 1933 ("Rule 144") for the
six (6) month period beginning the date hereof and ending on June l, 2015, at
which time the Company agrees to fully comply with procedures required by its
transfer agent to remove the legend from the securities. Ownership of these
shares shall be vested upon the date hereof and are not subject to forfeiture.
The value of the shares issued to Consultant shall be calculated based upon 85%
(Eighty-Five Percent) of the weighted average price per share (based upon the
volume of trading of such stock) within the thirty (30) trading days preceding
the date hereof. ln connection with the issuance of shares of common stock, the
Company agrees to be bound by the representations, warranties and covenants in
the exhibit attached hereto and made apart hereof (the "Exhibit"). Consultant
also agrees to be bound by the covenants provided in Section 3 of the Exhibit.
The Company recognizes that Consultant may choose to make a protective Internal
Revenue Code Section 83(b) election ("Section 83(b) Election) with respect to
these shares, in which event, a copy of such election shall be provided to the
Company.

 

3.          Term of Agreement. This Agreement shall commence on the date of the
Company's execution and delivery of same and be for a term of twelve (12)
months; provided, however, either party shall have the right to terminate this
Agreement upon written notice (providing a thirty (30) day right to cure) should
the other party materially breach this Agreement. No less than sixty (60) days
prior to the end of the term of this Agreement, the parties hereto agree to
discuss the terms for the renewal of the advisory relationship between the
Consultant and the Company.

 

4.          Confidentiality. All financial and business information furnished by
the Company or its affiliates to Consultant shall be retained by Consultant and
its officers, directors. employees and members on a confidential basis, and
shall be used only in connection with the performance of the services
contemplated by this Agreement or as specifically authorized by the Company.
Consultant shall, upon submission, execute such confidentiality and/or
non-disclosure agreements as are customary in engagements of this type. Further,
Consultant agrees that the copyrights and all other intellectual property rights
in the product of Consultant's services performed hereunder, whether oral or
tangible, and ownership of Consultant's work papers, shall be deemed
works-for-hire and shall be sole property of the Company. Consultant agrees and
acknowledges that any breach of this paragraph shall be considered a material
breach of this Agreement.

 

5.          Indemnification. The Company shall indemnify, defend and hold
harmless Consultant, its officers, directors, members, employees, and agents
from and against any cost, expense, liability or obligation in respect of any
claim made by third parties.

 

6.          Expenses and Costs. Company shall reimburse Consultant for all
reasonable out-of-pocket expenses incurred by Consultant in performing its
service hereunder.

 

7.          General.

 

(a) This Agreement has been entered into and shall be interpreted under and
governed by the laws of the State of New Jersey, without regard to its conflict
of laws principles.

 

(b) This Agreement has been duly authorized by the Company's Board of Directors
and the Consultant and shall constitute a binding obligation upon each of
Consultant and the Company enforceable in accordance with its terms.

 

(c) This Agreement calls for the professional services of Consultant and its
affiliates and, therefore, may not be assigned by Consultant to any third
person, firm, or corporation without the prior written consent of the Company .

 



2

 

 



(d) This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the respective parties hereto.

 

(e) Notwithstanding anything to the contrary, expressed or implied, contained
herein, it is expressly understood and agreed that Consultant is acting as an
independent contractor and solely in its capacity as advisor to the Company. It
is not authorized to enter into any agreement or understanding on behalf of the
Company, or otherwise binding upon it, without, in each case, the prior written
consent of the Company.

 

(t) Any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules. The number of
arbitrators shall be one. The place of Arbitration shall be Camden, New Jersey.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

(g) No action nor claim (whether brought in arbitration, court, or any other
proceeding or forum) based on breach of contract, tort (including, without
limitation, negligence), strict liability, breach of warranty, failure of
essential purpose, or otherwise arising out of the performance of this agreement
may be brought by any party more than one (1) year after the party knew or
should have known of the breach or damage, except that any action or claim by
Consultant against the Company for payment of money or other consideration owed
under the Agreement may be brought within three (3) years of the date of the
breach or the last payment to Consultant, whichever is later.

 

(h) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect.

 

(i) The Company recognizes that none of the services to be provided under this
Agreement will include legal advice and that any legal advice required in
connection such services will be provided by an attorney(s) retained by the
Company.

 

(j) In no event shall Consultant be liable to the Company for consequential,
incidental, special, indirect, multiple or punitive damages (including, without
limitation, lost profits, savings, or revenues of any kind, business
interruption, down time, or loss of information) or attorney's fees, regardless
of whether such damages or attorney's fees are based on breach of contract, tort
(including without limitation, negligence), strict liability, breach of
warranty, failure of essential purpose or otherwise. Under no circumstances
shall Consultant's aggregate liability under this Agreement, whether in
contract, tort (including without limitation negligence), strict liability,
breach of warranty, failure of essential purpose or otherwise, exceed the total
value of the shares (on the date hereof and agreed to by the parties under
Section 2 of this Agreement) received for services by Consultant pursuant to
this agreement.

 

(k) This Agreement may be executed in counterparts.

 

We are enthusiastic about working together and see the potential for a mutually
profitable association. If the above terms and conditions are acceptable, please
so indicate by executing and returning a copy of the Agreement.

 

 

 

Sincerely,

 



Roxen Advisors LLC

Company: Lattice Incorporated     By: /s/ Robert Wurwarg By: /s/ Paul Burgess  
  Name: Robert Wurwarg Name: Paul Burgess     Title: Managing Member Title:
Chief Executive Officer, President     Date: 11/26/14 Date: 11/26/14    

 



3

